Exhibit 10.1
AMENDMENT TO SECURED PROMISSORY NOTE
AND LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDMENT TO SECURED PROMISSORY NOTE AND LOAN AND SECURITY AGREEMENT
(the “Agreement”) is made as of this twenty-third day of November, 2010, by and
among TeamStaff Government Solutions, Inc. a Georgia corporation, d/b/a
TeamStaff Government Solutions; d/b/a TeamStaff Govt Solutions (the “Borrower”),
and TeamStaff Inc. (the “Guarantor”) and Presidential Financial Corporation, a
Georgia corporation (the “Lender”).
RECITALS
Pursuant to the Loan and Security Agreement dated July 29, 2010 (“Loan
Agreement”), as amended by the First Amendment to Secured Promissory Note and
Loan and Security Agreement (“First Amendment”) dated August 17, 2010 (“Loan
Agreement”), between the Borrower and the Lender, the Lender agreed to make
available to the Borrower a line of credit in accordance with, and subject to,
the provisions of the Loan Agreement. The Borrower’s obligation to repay the
line of credit, with interest and other fees and charges, is evidenced by the
Secured Promissory Note dated July 29, 2010, in the principal amount of One
Million Five Hundred Thousand and No/100 Dollars ($1,500,000.00) (the
“Promissory Note”) as amended by the First Amendment. The indebtedness,
obligations and liabilities of the Borrower under and in connection with the
line of credit are guaranteed by the Guarantor pursuant to the terms of the
Corporate Guaranty Agreement dated July 29, 2010, and affirmed on August 17,
2010 executed by the Guarantor (the “Guaranty Agreement”). The Loan Agreement,
Promissory Note, the First Amendment, the Guaranty Agreement, and all documents
now and hereafter executed by the Borrower, the Guarantor or any other party, to
evidence, secure, or guaranty, in connection with the Borrower’s indebtedness
and obligation to Lender, are hereinafter referred to as the “Loan Documents.”
The parties wish to increase the available line of credit to Two Million Five
Hundred Thousand and No/100 Dollars ($2,500,000.00) from One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000.00), subject to the terms and
conditions of this Agreement.
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the parties hereinafter set forth, it is hereby mutually agreed as
follows:
1. Acknowledgment of Recitals. Each of the parties hereto acknowledges that the
above recitals are true and correct and incorporated herein by reference.
2. Increase in the Line of Credit. The parties agree to increase the line of
credit available to the Borrower under the Loan Documents to Two Million Five
Hundred Thousand and No/100 Dollars ($2,500,000.00) from One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000.00) and hereby amend the
Promissory Note, and the following provision of the Loan Agreement:
“Maximum Loan Amount” means Two Million Five Hundred Thousand and No/100 Dollars
($2,500,000.00).
3. Amendment Fee. In consideration of the amendments set forth herein, Borrower
unconditionally agrees to pay to Lender an amendment fee in the amount of
$10,000.00 (the “Amendment Fee”), which shall be fully earned and payable upon
receipt of a fully executed copy of this Agreement from Borrower and acceptance
of this agreement by Lender as set forth in paragraph 9 below. The amendment fee
shall not be subject to refund, rebate or proration for any reason whatsoever,
and shall be treated as an Advance and charged to the loan account on the same
date of Effectiveness.

 

 



--------------------------------------------------------------------------------



 



4. Representations and Warranties. In order to induce the Lender to enter into
this Agreement, the Borrower and the Guarantor (collectively the “Obligors”)
represent and warrant to the Lender that consistent with the Obligors’ practices
under the Loan Agreement, that as of the date hereof (a) no event of default
exists under the provisions of the Loan Agreement, Promissory Note or the
Guaranty Agreement or other Loan Documents, (b) all of the representations and
warranties of the Obligors in the Loan Documents are true and correct on the
date hereof as if the same were made on the date hereof, (c) the Collateral, as
defined in the Loan Agreement, is free and clear of all assignments, security
interest, liens and other encumbrances of any kind and nature whatsoever, except
for those granted or permitted under the provisions of the Loan Documents,
(d) the execution and performance by the Borrower under the Loan Agreement, as
amended, will not (i) violate any provision of law, any order of any court or
other agency of government, or the organizational documents and/or bylaws of
Borrower, or (ii) violate any indenture, contract, agreement or other instrument
to which the Borrower is party, or by which its property is bound, or be in
conflict with, result in a breach of or constitute (with due notice and/or lapse
of time) a default under, any such indenture, or imposition of any lien, charge
or encumbrance of any nature whatsoever upon any of the property or assets of
the Borrower, and (e) this Agreement constitutes the legal, valid and binding
obligations of the Obligors enforceable in accordance with its terms, except its
enforceability may be limited by bankruptcy, insolvency or some other laws
affecting the enforcement of creditors rights generally.
5. Ratification and No Novation; Validity of Loan Documents. The Obligors hereby
ratify and confirm all of their obligations, liabilities and indebtedness under
the provisions of the Loan Agreement, the Promissory Note, the Guaranty
Agreement and the other Loan Documents, as the same may be amended and modified
by this Agreement, and agrees to pay the indebtedness in accordance with the
terms of the Loan Agreement, as amended and modified by this Agreement. The
Lender and the Obligors each agrees that is their intention that nothing in this
Agreement shall be construed to extinguish, release or discharge or constitute,
create or affect a novation of, or an agreement to extinguish (a) any of the
obligations, indebtedness and liabilities of the Obligors, or any other party
under the provisions of the Loan Agreement, the Promissory Note, and such other
Loan Documents, or (b) any assignment or pledge to the Lender of, or any
security interest or lien granted to the Lender in, or on, any Collateral and
security for such obligations, indebtedness, and liabilities. The Lender and the
Obligors each agrees that the Lender shall have the absolute and unconditional
right to demand payment of the Promissory Note in Lender’s discretion at any
time, regardless of the existence of any provisions hereof or of any compliance
or noncompliance by Borrower with any such provision. The Obligors agree that
all of the provisions of the Loan Agreement, the Promissory Note, and the other
Loan Documents shall remain and continue in full force and effect, as the same
may be modified and amended by this Agreement. In the event of any conflict
between the provisions of this Agreement and the provisions of such other Loan
Documents, the provisions of this Agreement shall control. Obligors have no
existing claims, defenses (personal or otherwise) or rights of setoff whatsoever
with respect to the Obligations of the Obligors under the Loan Documents. Each
of the Obligors furthermore agrees that each of them has no defense,
counterclaim, offset, cross-complaint, claim or demand of any nature whatsoever
that can be asserted as a basis to seek affirmative relief and/or damages of any
kind from the Lender.

 

2



--------------------------------------------------------------------------------



 



6. Release. Borrower hereby releases Lender and its affiliates and their
respective directors, officers, employees, attorneys and agents and any other
Person affiliated with or representing Lender (the “Released Parties”) from any
and all liability arising from acts or omissions under or pursuant to this
Agreement, whether based on errors of judgment or mistake of law or fact, except
for those arising from willful misconduct. In no circumstance will any of the
Released Parties be liable for lost profits or other special or consequential
damages. Such release is made on the date hereof and remade upon each request
for an Advance by Borrower.
7. Applicable Law, Binding Effect, etc. This Agreement shall be governed by the
laws of the State of Georgia and may be executed in any number of duplicate
originals and counterparts, each of which, and all taken together, shall
constitute one and the same instrument. This Agreement shall be binding upon,
and inure to the benefit of, the Lender, the Borrower, and the Guarantor and
their respective successors, heirs and assigns.
8. Expenses. Borrower hereby agrees to pay all out-of-pocket expense incurred by
Lender in connection with the preparation, negotiation and consummation of this
Agreement, and all other documents related thereto (whether or not any borrowing
under the Loan Agreement as amended shall be consummated), including, without
limitation, the fees and expenses of Lender’s counsel.
9. Effectiveness of this Agreement. This Agreement shall not be effective until
the same is executed and accepted by Lender.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Lender, the Borrower, and the Guarantor have caused this
Agreement to be duly executed, under seal, as of the day and year first above
written.

                  BORROWER:    
 
            STATE OF NEW JERSEY   TEAMSTAFF GOVERNMENT SOLUTIONS, INC.    
COUNTY OF BURLINGTON   D/B/A TEAMSTAFF GOVERNMENT SOLUTIONS;     Andrea Welker
personally appeared   D/B/A TEAMSTAFF GOVT SOLUTIONS    
and acknowledged before me
           
this 23 day of November, 2010
  By:   /s/ Andrea Welker    
/s/ 
     
 
Andrea Welker, Authorized Signer    
 
Notary                                Seal
            My commission expires  ____________    GUARANTOR:    
 
                TEAMSTAFF INC.    
 
           
 
  By:   /s/ Andrea Welker    
 
     
 
Andrea Welker, Controller    
 
                LENDER:    
 
                Presidential Financial Corporation    
 
           
 
  By:   /s/     
 
     
 
Vice President    

 

4